UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.2)* GLOBAL POWER EQUIPMENT GROUP INC. (Name of Issuer) Common Stock (Title of Class of Securities) 37941P306 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 37941P306 1 NAMES OF REPORTING PERSONS S.S. or I.R.S. Identification No. of Above Person PPM America Capital Partners, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 7 SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.4% based on Common Stock outstanding as of November 5, 2012. 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) 00 CUSIP No. 37941P306 1 NAMES OF REPORTING PERSONS S.S. or I.R.S. Identification No. of Above Person PPM America Private Equity Fund LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 7 SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.4% based on Common Stock outstanding as of November 5, 2012. 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) 00 SCHEDULE 13G Item 1(a) Name of Issuer: Global Power Equipment Group Inc. Item 1(b) Address of Issuer’s Principal Executive Offices: 400 East Las Colinas Boulevard Suite 400 Irving, TX 75039 Item 2(a)Name of Person Filing: 1.PPM America Capital Partners, LLC (“PPM CP”) 2.PPM America Private Equity Fund LP (“Fund”) All of the securities covered by this report are owned directly by the Fund.The reported securities may be deemed to be owned directly by PPM CP, the general partner of the Fund.As permitted by Rule 13d-4, the filing of this statement shall not be construed as an admission that PPM CP is the beneficial owner of any of the securities covered by this statement. Item 2(b)Address of Principal Business Office or, if none, Residence: Address for both filers:225 West Wacker Drive, Suite 1200 Chicago, IL60606 Item 2(c)Citizenship: Citizenship for both filers:Delaware Item 2(d)Title of Class of Securities: Common Stock, par value of $.01 per share. Item 2(e)CUSIP Number: 37941P306 Item 3 If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Not Applicable Item 4Ownership (as of December 31, 2012): (a) Amount beneficially owned:1,261,522 shares of common stock. (b)Percent of class:7.4% (based on shares outstanding as of November 5, 2012) (c)Number of shares as to which the person has: (i)Sole power to vote or direct to vote:0 (ii) Shared power to vote or to direct the vote: 1,261,522. (iii) Sole power to dispose or to direct the disposition of:0 (iv) Shared power to dispose or to direct the disposition of 1,261,522. Item 5Ownership of Five Percent or Less of a Class: Not Applicable Item 6Ownership of More Than Five Percent on Behalf of Another Person: Not Applicable Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: Not Applicable Item 8Identification and Classification of Members of the Group: Not Applicable Item 9Notice of Dissolution of Group: Not Applicable Item 10Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. **** SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:January 28, 2013 PPM America Capital Partners, LLC By: /s/ Austin Krumpfes Name: Austin Krumpfes Title: Partner PPM America Private Equity Fund LP By:PPM America Capital Partners, LLC as General Partner By: /s/ Austin Krumpfes Name: Austin Krumpfes Title: Partner
